C. A. 4th Cir. Motion of National Education Association for leave to file a brief as amicus curiae granted. Motion of United Negro College Fund, Inc., et al. for leave to file a brief as amici curiae granted. Petition for writ of certiorari granted, provided the judgment of the Court of Appeals is left undisturbed insofar as it remands the case to the District Court for further proceedings, which further proceedings are authorized, and the District Court's judgment is reinstated and shall remain in effect pending those proceedings.. Decision on motions to expedite deferred.
Mr. Justice Black dissents from the Court's order which reinstates the District Court’s judgment. He would grant motion to expedite action in this Court and set case for hearing at earliest possible date.